Luke, J.
1. A person making a bona fide sale of real estate does not thereafter have such right of control or possession, or occupy such accessorial relationship to the purchaser, as to make him guilty of aiding and assisting the purchaser in maintaining a lewd house, if the property be put to such, use. Aliter where a person knowingly allows a house or portion of a house in his possession, or over which he has control, to be used as a lewd house. So much of the decision in Kinard v. State, 10 Ga. App. 133 (72 S. E. 715), as is in conflict with this ruling will not be followed, and is overruled.
2. The evidence did not authorize the conviction of the accused, and the court erred in overruling the motion for a new trial.

Judgment reversed.


Wade, O. J., and George, J., concur.

E. E. Wilcox, for plaintiff in error.
James M. JoJmson, solicitor, J. B. Copeland, contra.